Citation Nr: 0739558	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left below the knee amputation as a 
result of VA medical care.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
February 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

This matter was previously before the Board in November 2005.  
At that time, a remand was ordered to accomplish additional 
development.

In October 2005, the veteran offered testimony at a hearing 
before a Veterans Law Judge who is no longer at the Board.  
In a November 2007 letter, he was informed of his right to 
another hearing.  The correspondence indicated that if he did 
not reply within 30 days, it would be assumed that he did not 
want another hearing, and the case would be decided on the 
evidence of record.  He did not respond; therefore, the Board 
will proceed to adjudicate the claim.

The veteran's appeal has been advanced on the Board's docket 
due to his advanced age.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran underwent a left femoral-popliteal artery 
bypass at a VA medical facility in July 2001.

2.  In August 2001, he underwent a left below-knee amputation 
at a private medical facility as a result of necrotizing 
cellulitis and infection of the left foot

3.  The competent evidence does not demonstrate any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in conjunction 
with the July 2001 surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for left 
below the knee amputation have not been met.  38 U.S.C.A. 
§§ 1151, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed the current claim in August 2002.  He 
contends that he developed a staphylococcal infection as a 
result of VA surgery in 2001, and that such infection led to 
the amputation of his left leg.  He further asserted that 
numerous delays by VA in conducting the surgery resulted in 
the need for the amputation.    

Relevant law provides that where any veteran shall have 
suffered an injury as a result of hospitalization, medical or 
surgical treatment or examination, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  In pertinent part, 38 U.S.C.A. § 1151 
provides that a disability is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

A more recent VA final rule provided, in essence, regulations 
codifying the requirements for benefits under 38 U.S.C. 
1151(a).  This change became effective September 2, 2004.  69 
Fed. Reg. 46426 (Aug. 3, 2004) (including the codification of 
38 C.F.R. § 3.361 which applies to such claims filed on or 
after October 1, 1997, and revising 38 C.F.R. § 3.358 to 
state that the section only applied to claims filed before 
October 1, 1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  VAOPGCPREC 16-92 
(Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

This amended regulation merely codified the existing 
statutory provisions of 38 U.S.C.A. § 1151.  The language of 
the updated regulation is in no way liberalizing and is not 
significantly different from the previous standard.  
Therefore, the Board finds the veteran is not prejudiced by 
this decision.  See VAOPGCPREC 16-92; VAOPGCPREC 11-97; 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In the present case, it is undisputed that the veteran 
developed a staphylococcal infection in association with VA 
surgery in 2001.  However, in order for a claimed disability 
to constitute a "qualifying additional disability," it must 
further be shown that its proximate cause was either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or was due to an event 
not reasonably foreseeable.

Here, the competent evidence fails to establish any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
providing surgical care in 2001.  In October 2006, a VA 
physician undertook a review of the file specifically to 
address the issue and reached the opposite conclusion.  

Significantly, the VA physician conducted a thorough review 
of the claims file and provided a summary of the events.  Of 
note, .  reviewed the claims noted that the veteran was 
admitted to the VAMC in Atlanta on May 31, 2001, with a 
history of left foot pain of approximately three weeks 
duration.  Ulcerations were noted.  In July 2001, an 
operation was performed during which a reversed saphenous 
vein graft was placed from the left common femoral artery to 
the distal popliteal artery with excellent results.  After 
the procedure, the veteran's VA hospital stay was extended 
due to concern for guaiac-positive stools and chronic anemia.  
Surgical care was deferred because of the recent 
revascularization of the veteran's leg.  At this time, 
cellulitis of the left foot was noted.  He was discharged on 
July 16, 2001.  The VA examiner noted that he was prescribed 
two appropriate antibiotics and other medications at that 
time.  Upon discharge, the veteran was also instructed to 
bear very little weight on his left foot and heel, and to 
elevate the leg frequently.  The veteran was followed closely 
by the vascular clinic.

Two months following the veteran's VA surgery, he presented 
to the Emory-Cartersville emergency room with complaints of 
right shoulder pain.  Upon admission at that time, he was 
also noted to have redness and warmth of the left foot with 
thickness and inflammation of the left great toe.  He was 
diagnosed with left lower extremity cellulitis likely with 
sepsis with some necrosis.  The possibility of an amputation 
was noted.  Despite continued treatment, extensive areas of 
acute necrotizing cellulitis were identified on the left 
foot, ultimately leading to amputation below the knee.  

When considering the question of whether the veteran's 
eventual amputation was the result of VA treatment or 
surgical care, he noted that unfortunately, diabetics such as 
the veteran develop uncontrollable foot infections and 
require major amputation despite the best of medical care.  
He added that most amputations in diabetics are due to their 
neuropathy and impaired ability to fight infection.  

The VA examiner observed that the veteran's venous bypass 
performed by VA was successful, and remained patent and 
functional until the time of the amputation.  

The VA examiner also stated that the veteran could have done 
more to avoid the loss of his limb.  Specifically, the 
veteran had not followed VA instructions to avoid weight 
bearing, and was instead walking around and not using a 
wheelchair.  Additionally, it had been noted that the veteran 
was not compliant with the regimen of antibiotics prescribed 
by VA at the time of his discharge.  

The VA doctor also noted that VA clinical records following 
the veteran's surgery indicated that the veteran's 
circulation was good and that his wounds were healing.  He 
noted that, if the veteran had required continued 
hospitalization after the femoral-popliteal bypass and then 
required amputation, it might signify MRSA (methicillin-
resistant staphylococcus aureus) due to poor technique, wound 
care, hand washing, or inappropriate antibiotics.  However, 
because the veteran had been discharged from VA a full 6 
weeks prior to his rehospitalization at a private facility, 
and given that he had been prescribed appropriate antibiotics 
and that there was evidence of wound healing, the VA examiner 
found no basis for finding any instance of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  Indeed, he 
explicitly concluded that there was no showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  

Because the VA examiner's October 2006 opinion was rendered 
following a review of the claims folder, and because it was 
accompanied by a clear rationale, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes the October 2006 opinion.  

The veteran himself believes that his left leg below the knee 
amputation was caused by poor VA care in association with his 
2001 surgery for vascular insufficiency.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran.  Moreover, it has not been shown that 
any additional disability occurred as a result of an event 
not reasonably foreseeable.  For these reasons, a grant of 
compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial April 2003 RO decision by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of an April 2007 supplemental statement of 
the case issued after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, as pertinent to the 
instant claim, the April 2006 letter discussed above provided 
the veteran with notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Furthermore, the record contains the veteran's 
statements in support of his claim, to include testimony 
provided before a Veterans Law Judge in October 2005.  

In sum, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left below the knee amputation is 
denied.





____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


